﻿Allow me to
start by congratulating you warmly, Mr. President, on
your election to the high post of President of this
respected global forum and to wish you success during
your tenure. Your election to the post of President of
the General Assembly is indeed an honour and a source
of pride for all Saint Lucians, as well as for your
brothers and sisters in the Organization of East
Caribbean States (OECS), the Caribbean Community
(CARICOM) and Latin America.
Your presidency is, as such, a CARICOM-Latin
American presidency, and your record of prudence and
diplomatic skills will certainly be instrumental in
meeting the lofty goals sought commonly by all of our
nations and peoples.
I take this opportunity to congratulate your
predecessor, His Excellency Jan Kavan, for the
leadership he provided to the fifty-seventh session of
the General Assembly, a session that brought out
clearly the many challenges confronting the United
Nations in this decade.
The delegation of the Commonwealth of
Dominica assures you of its full cooperation and
support. Profound appreciation is also due to our
Secretary-General, Mr. Kofi Annan, for his tireless
efforts to make the United Nations more responsive
and effective.
13
 
Over the last nine months, the relevance of the
United Nations has become a burning issue worldwide.
We must all appreciate that it remains the only
universal multilateral institution with the capacity to
address the complex set of global problems of the
twenty-first century, ranging from peace and security to
development.
Today's world is entangled in a web of complex
problems that threaten global security. These problems,
which require the urgent attention of the United
Nations, include HIV/AIDS and other diseases,
poverty, the marginalization of indigenous people,
terrorism and global crime, the growing scarcity of
freshwater, global warming, the spread of light arms,
which threaten peaceful countries like Dominica,
nuclear proliferation, armed civil conflicts and the
refugees they give rise to, trafficking in humans and
unfair trade rules that contribute to growing poverty in
the developing countries.
All of these problems require a strong and
effective multilateral organization, which enjoys the
trust and confidence of the people on this planet and is
capable of articulating collective approaches towards
some solutions.
The world has changed considerably, yet present
institutions for global governance   the United Nations,
the World Bank, the International Monetary Fund and the
World Trade Organization   continue to operate on
outdated political and economic foundations. The
legitimacy, effectiveness and credibility of the United
Nations continue to erode in the face of the
democratic deficit', which was an integral part of the
original design but which needs to be remedied now.
The reform of the Security Council and the
General Assembly is indispensable to the restoration of
the moral authority lost because of failure to enforce
resolutions. Effective governance, predicated on the
principles of accountability and transparency to the
people of the Member States, is a highly desirable
objective that we must strive for.
I wish to reaffirm our country's total commitment
to, and support for, the United Nations.
Let me take this opportunity to pay tribute to
Sergio Vieira de Mello, Special Representative of the
Secretary-General, other staff members of the United
Nations and the citizens of Iraq who lost their lives or
sustained injuries in the tragedy of Baghdad last
August. We share the sorrow of the Secretary-General
and his staff, and extend our heartfelt condolences to
the bereaved families.
The return of peace and stability to Iraq has now
become the responsibility of all States members of the
international community. If the international community
must accept and shoulder this important responsibility,
then we must commit to a greater role for the United
Nations. We strongly hold the view that stability in Iraq
is inextricably linked to the transfer of sovereignty to
the Iraqis, who must have sole responsibility for their
future. The coalition forces must give a clear mandate
to the United Nations for the creation of a
multinational force, led of course by the main troop
contributors, in order to ensure the security of Iraq.
While the attention of the international
community is focused on restoring peace and security
in Iraq, we cannot turn a blind eye to the breakdown in
the Middle East peace process. My delegation supports
the road map for peace in the Middle East and calls for
the removal of the obstacles that have stalled the
process. We embrace the two-State solution as the only
mechanism for a lasting peace in the Middle East. The
State of Israel and the Palestinian Authority must both
commit to a ceasefire and return to the agreed
obligations under the road map framework.
The fight against international terrorism remains
a priority for Dominica given the horror of 11
September. In that regard, we have taken many steps to
comply with the obligations of Security Council
resolution 1373 (2001). This year our Parliament
enacted the Suppression of Financing of Terrorism Act,
which complements two earlier pieces of legislation
related to the prevention of terrorism, the Money
Laundering Act and the Exchange of Information Act.
The passage of these pieces of legislation has contributed
to significant strengthening of the regulatory regime for
banks operating in our offshore financial sector and to
efforts to combat money-laundering.
We welcome the assistance of the Commonwealth
in a review of our legal system to allow its alignment
with the global strategy to fight terrorism, as well as
the guidance of the Counter-Terrorism Committee.
The numerous terrorist actions this year in
Indonesia, Kenya, Saudi Arabia, Morocco and Iraq
underscore the central importance of being vigilant and
prepared to manage any crisis from a terrorist attack.
We appeal to Member States to continue collaborative
14
 
efforts in this global fight to combat terrorism and to
ensure that the capacities of small States are enhanced
through transfer of intelligence information, surveillance
technology and training in prevention strategies.
The United Nations International Year of
Freshwater has helped the world community to focus
attention on the millions of poor people who lack
access to clean sources of water. Dominica is one of
the islands in the Caribbean blessed with abundant
freshwater resources, largely thanks to our high
rainfall. Our experience with conserving our mountains
and forests, which contribute to the maintenance of the
water table, is one of the many experiences that our
people are prepared to share with the world community.
Mankind faces a great challenge as growing
scarcity of freshwater becomes a reality of this century.
This is clearly an arena for constructive global action
by the United Nations. Let us hope that concern for and
attention to freshwater remain a core part of our
continuing commitment to the Millennium
Development Goals.
My delegation is indeed pleased at the
tremendous progress made by the International
Criminal Court over the last year. We have moved one
step closer to punishing war crimes, genocide, and
crimes against humanity.
This year is an important year for the
Commonwealth of Dominica because we are
celebrating the silver jubilee of our political
independence, as well our twenty-fifth anniversary of
our membership in the United Nations. Twenty-five
years of nation-building has given us some experience
in the global arena and allowed us to build a foundation
for the next 25 years of national development.
As a peace-loving people, we highly value the
right to self-determination and the full, fair and
unhindered expression of the will of the people. We
reaffirm our commitment to the rule of law, good
governance at all levels and deepening of our
longstanding democratic tradition.
Dominica and its sister islands of Saint Lucia,
Saint Vincent and the Grenadines, Grenada and
Jamaica are island nations adversely affected by the
World Trade Organization (WTO) banana regime,
which will bring to an end preferences and quotas for
bananas exported to the European Union. The
impending abolition of the banana quota at the end of
2005 has contributed immensely to an economic crisis
in these Caribbean Community States. Thousands of
small farmers in these island nations have lost hope
and left banana production altogether. This has led to a
60 per cent decline in banana export earnings and has a
negative impact on our national savings.
In Dominica, this situation has necessitated the
implementation of an austerity program, in tandem
with a standby agreement with the International
Monetary Fund. We are, however, working assiduously
to create the conditions for economic revitalization and
transformation.
As we struggle to eradicate the mono-crop nature
of our economy, a remaining vestige of the colonial
period, we are determined to anchor our future
economic foundation in the following areas:
sustainable agriculture, renewable energy, ecotourism,
information technology, financial services and water
resource management. Our resolve to build a new
economic order is based on our assertion of the
principle of responsibility for our own development.
Our efforts at economic re-engineering urgently
require a complement of new foreign direct investment,
official development assistance (ODA) transfers,
technology transfer and deepening of cooperation with
Member States and global civil society. We remain
hopeful that our donor partners will soon translate the
ODA commitments that they made at Monterrey last
year into action, since these commitments have become
critical for economic reconstruction throughout the
developing world.
Our call for special and differential treatment in
the trade arena continues to resonate loudly. The
outcome of the WTO meeting in Cancun was not
encouraging. We join other developing nations in the
call for an end or drastic reduction of agricultural
subsidies in the developed world.
Let me take this opportunity to commend the
United Nations Programme on HIV/AIDS (UNAIDS)
for organizing the high-level plenary meeting with
respect to the implementation of the Declaration of
Commitment on HIV/AIDS, which took place on
Monday, 22 September. This meeting will only be
successful if it renews the resolve of Member States to
accord a higher priority to national integrated efforts to
fight the disease, which is exacting a toll on the youth
and adult populations of African and Caribbean
nations.
15
 
The Commonwealth of Dominica has developed a
five-year plan of action to guide our efforts to manage
the HIV/AIDS pandemic, and we are increasing our
efforts to ensure a coordinated and participatory
national response that involves schoolchildren,
workers, the private sector and the voluntary sector.
I also wish to acknowledge the great initiative of
President George W. Bush for the global fight against
HIV/AIDS. It is a bold and assertive commitment that
will contribute much-needed financial resources for the
global campaign, particularly in Africa and the
Caribbean. I also want to pay tribute to the tremendous
efforts of UNAIDS, the United Nations Development
Fund for Women, the United Nations Children's Fund
and the World Health Organization/Pan-American
Health Organization in HIV/AIDS prevention. The
programmes of these United Nations organizations
deserve additional resources from Member States,
international financial institutions, private foundations
and transnational corporations if we are to expect
higher levels of effectiveness and greater positive
outcomes in HIV/AIDS prevention.
In 2004, the Decade of the World's Indigenous
People will come to an end. The Decade was important
in that it highlighted, for the first time since Columbus
came to the Americas, the marginalization of the
world's indigenous people. Although the Decade has
fallen far short of expectations, it did have one positive
outcome, namely, greater awareness on the part of the
international community about the continuing plight of
the indigenous peoples of the world. Dominica's
indigenous people, the Caribs, made some important
gains during the decade. These include the building of
links with other indigenous groups across continents,
the consolidation of a Caribbean grouping of
indigenous organizations, and the Government's
establishment of a Department of Carib Affairs.
Indigenous peoples around the world continue to
face marginalization and to wallow in abject poverty.
The world community must demonstrate greater
responsiveness to improving their condition through
more generous contributions to the Voluntary Fund.
We welcome the first report of the Secretary-
General on the New Partnership for African
Development (NEPAD) and we are greatly encouraged
by the number of African actions to institutionalize
NEPAD along with the incremental steps towards
alignment of United Nations activities with the
priorities of NEPAD. We commend the African Union
and the African nations for all the efforts towards
strengthening the organization's momentum.
Dominica reiterates its continuing support for the
efforts of our brothers and sisters in Africa to take full
responsibility for their own development.
Next August, the international meeting for the 10-
year review of the Barbados Programme of Action
regarding the sustainable development of Small Island
Developing States will be held in Mauritius. This
meeting will address the future of the world's small
island developing States and will be a momentous
occasion for Dominica and all the members of the
Alliance of Small Island States (AOSIS) to finally get
the much-needed international support to address the
range of vulnerabilities we confront.
Dominica is honoured to host next week a
meeting of sustainable development experts, who will
assess the performance of the indicators of the
Barbados Programme of Action. The Mauritius
Conference is especially important given the
marginalization of small island developing States by
unfavourable World Trade Organization (WTO) trade
rules and the trade liberalization process.
The international community must pay greater
attention to the social and economic vulnerabilities
faced by small island developing States. The sudden
adjustment to trade liberalization and the WTO trade
regime has contributed to the economic decline in
many small island States. Averting the rapid descent
into a downward economic spiral and social dislocation
in SIDS requires a wider embrace and understanding of
our call for special and differential treatment in the
trade arena.
The Dominican delegation believes that we have
an obligation to be responsible to future generations by
ensuring that they will have an earth that is safe, secure
and can sustain life. Let us not forget the commitments
we made last year at the World Summit for Sustainable
Development, especially regarding small island
developing States. We reiterate our concern once again
about all manifestations of climate change, and our
opposition to continuing trans-shipment of nuclear
waste through the Caribbean Sea.
We therefore call on all Member States to support
and participate in the Mauritius Conference for the 10-
year review of the Barbados Programme of Action next
16
 
August. We also appeal to corporations, private
foundations, bilateral and multilateral organizations to
lend support for significant participation of civil
society organizations, particularly from the AOSIS
member States, at this conference.
The delegation of the Commonwealth of
Dominica wishes once again to address the
participation of the Republic of China on Taiwan in the
work of the United Nations.
Taiwan has demonstrated its willingness to
provide much needed assistance to countries around the
world, including relief to war-torn and devastated
countries such as Iraq and Afghanistan. Article 4 of the
United Nations Charter invites all other peace-loving
States to join the Organization and compels us to consider
the participation of Taiwan's 23 million people.
The problem of Severe Acute Respiratory
Syndrome (SARS) ably demonstrated that progress
towards the noble goals of the United Nations is only
impeded by not integrating the Republic of China on
Taiwan into international efforts to confront global
challenges. The situation regarding the Republic of
China must be addressed to ensure a more meaningful
contribution to global peace, security and poverty
eradication.
In conclusion, Dominica repeats its call for a new
global framework to redress the imbalances brought
about by the galloping forces of globalization. We urge
the international community to rally behind the banner
of multilateralism and to support the bold initiative of
General Assembly President Julian Hunte to make
development and its attendant components, poverty
eradication and the Millennium Development Goals,
the central focus of the fifty-eighth session of the
General Assembly.
We call also for the leadership role of the United
Nations in the quest for peaceful resolution to the
conflicts in Iraq, Liberia and the Democratic Republic
of the Congo, and for the unwavering support of the
international community to the special needs of the
small island developing States.



